Citation Nr: 1103427	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU) by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from July 1958 to September 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the RO.  

The Veteran initially asked for a hearing with the Board, but 
subsequently withdrew this request.

In October 2008, the Veteran remanded the case for additional 
development of the record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The service-connected bilateral hearing loss and tinnitus with 
required accommodations are not shown to be of such severity as 
to preclude the Veteran from securing and following substantially 
gainful employment consistent with his educational background and 
occupational experience.



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability by reason of service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.341, 4.15, 4.16 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The December 2004 letter provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his claim 
consistent with the law and regulations outlined hereinabove.  

In this regard, this letter informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim for TDIU, and the assistance that VA would provide to 
obtain information and evidence in support of his claim.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and the proper steps were taken to obtain 
pertinent/identified records.  The Veteran was afforded a VA 
examination and the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).  

In sum, there is no VA defect in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  


Legal Criteria and Analysis

Total disability meriting a 100 percent schedular rating exists 
"when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

Where the schedular disability rating is less than 100 percent, a 
total rating due to individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...."

Other factors to be considered in determining whether a veteran 
is unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. Derwinski, 
1 Vet. App. 221, 223 (1992).  However, advancing age, any 
impairment caused by conditions that are not service connected, 
and prior unemployability status must be disregarded when 
determining whether the veteran currently is unemployable.  38 
C.F.R. § 4.16(a).

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In the present case, the service-connected bilateral hearing loss 
is rated as 70 percent disabling and tinnitus is rated at 10 
percent.  The combined service-connected disability rating is 70 
percent.  Thus, the schedular rating requirements are met.

The Board must now address whether the competent evidence 
establishes that the service-connected bilateral hearing loss 
precludes the Veteran from securing and following substantially 
gainful employment given his educational and work background.

The Veteran's claim for TDIU shows that he completed high school 
and four years of college education.  The record shows that, 
after service, his usual occupation was that of a teacher.

The Veteran's last known employment was as a teacher at the adult 
education level.  He reported leaving this job due to his 
increased hearing loss.

A February 2005 letter from his former employer stated that the 
Veteran was a reliable, competent worker who taught a variety of 
subjects.  He worked 4 years in the General Education Development 
program until his hearing inhibited him from communicating as 
effectively.  

The Director added that teaching required two-way communication 
and expressed concern that the hearing loss limited the Veteran's 
teaching ability.  She regretted that "he would not be able to 
continue in the program due to his deterioration."

A February 2005 letter from a colleague stated that she had known 
the Veteran since 1991 and shared responsibility with him in the 
teaching of GED and WRCI classes.  She knew that his impaired 
hearing made it difficult "and perhaps impossible" for him to 
teach.  

On January 2010 VA examination, the audiologist noted that the 
Veteran's hearing disability had a significant impact on his 
occupation and that, in particular, he had difficulty hearing in 
the classroom setting.  The Maryland CNC word list recognition 
score was 74 percent in the right ear and 72 percent in the left 
ear.

Although the VA examiner was unable to provide an opinion 
regarding the Veteran's employability without resorting to 
speculation, she added that the literature supported the need for 
hearing impaired people to have the best possible listening 
situations.  She added that his difficulty was predominantly in a 
noisy environment or in a room with poor acoustics, such as a 
classroom.

On March 2010 VA examination, an audiologist reviewed the claims 
file and examined the Veteran.  The Maryland CNC word recognition 
score was 70 percent in the right ear and 68 percent in the left 
ear.  The audiologist stated that it would be hard to envision 
that the Veteran would be an effective teacher with the degree of 
his hearing loss.  

Since there were some variations in the word recognitions scores 
recorded in connection with the VA examinations and since neither 
VA examiner provided an opinion as to the Veteran's employability 
in light of his service-connected disabilities, the Board sought 
additional guidance by obtaining a VHA opinion.

In December 2010, the Board received a response from a VHA 
medical specialist, who indicated the Veteran's claims file was 
reviewed and noted that there were discrepancies in the Veteran's 
speech recognition scores.  He explained that some degree of 
variation in speech recognition scores was not uncommon between 
examinations, especially in cases where a moderately-severe to 
severe hearing loss existed, as was present in this case.  He 
added that the different factors would account for these 
variations and explained the process of VA examiners in obtaining 
maximum results.  

The audiologist stated that the examination findings in January 
and March 2010 were consistent between examinations and 
consistent with the degree and configuration of the Veteran's 
hearing loss.  He opined that the two most recent examinations 
represented the Veteran's current valid speech recognition scores 
using the prescribed method and word lists for VA Audiology C & P 
examinations.

Based on the Veteran's moderately-severe to severe hearing loss 
combined with his fair speech recognition score, the audiologist 
opined that the Veteran would be able to communicate effectively 
in most employment situations when reasonable accommodations were 
made by the employer in compliance with the Americans with 
Disabilities Act and when the Veteran used appropriate bilateral 
hearing aids and other assistive listening devices (i.e., FM 
systems, amplified telephones, etc.) as necessary to facilitate 
communication in competing noise situations and when 
communicating over the phone.

Thus, the Board has carefully considered the evidence submitted 
in support of the Veteran's claim, including the statements by 
the Veteran, a former employer and former coworker as well as the 
reports of the VA examiners in January and March 2010.

While this evidence tends to show that the service-connected 
hearing and tinnitus posed certain challenges in his profession 
as a teacher, the Board finds that the Veteran is not shown to be 
precluded from obtaining and maintaining substantially gainful 
employment as a result of these disabilities alone.  

In particular, the former employer stated that the hearing loss 
"limited his teaching abilities" and made the Veteran 
"uncomfortable" teaching some of his classes, but did not go so 
far as to say that the Veteran was unable to teach.  Further, it 
is unclear whether her statement that the Veteran "[would] not 
be able to continue in the program" was related his significant 
hearing loss and tinnitus.  

The letter from the coworker also described the Veteran's 
difficulty in teaching due to the service-connected disabilities 
and was more speculative as to the Veteran's inability to teach.

Moreover, the January 2010 VA examiner, while acknowledging the 
difficulties posed by the service-connected disabilities, 
essentially admitted to being unqualified to providing such an 
opinion.  The March 2010 VA examiner's comments also did not 
clearly address whether the Veteran was unable to teach due to 
the service-connected disabilities.  This examiner merely stated 
that it would be difficult to envision the Veteran as an 
effective teacher and did not provide a basis for this statement.

In contrast, the recently obtained VHA medical opinion provided a 
clear and well- reasoned statement to guide the Board in this 
case.  It is more probative and persuasive than the other 
evidence of record.  

After addressing the nature and extent of the service-connected 
hearing disability, the VHA medical reviewer concluded that the 
Veteran would be able to function effectively in occupations with 
mandated hearing accommodations as would be reasonable in work 
settings consistent with educational attainments and previous 
occupational experiences.  

Accordingly, on this record, the Board finds that the claim for a 
TDIU rating must be denied.

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for TDIU, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rate of compensation based on a TDIU rating is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  


 Department of Veterans Affairs


